Citation Nr: 1404384	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-39 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for patellofemoral disease and patellar tracking abnormalities of the right knee, also claimed as a dislocated right knee.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the right knee.

3.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee.

4.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and his representative


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to November 1966.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The issues of entitlement to an increased rating for degenerative joint disease of the left knee and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In March 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested on the issue of entitlement to a disability rating in excess of 20 percent for patellofemoral disease and patellar tracking abnormalities of the right knee, as well as the issue of entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the right knee.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran involving a claim seeking entitlement to a disability rating in excess of 20 percent for patellofemoral disease and patellar tracking abnormalities of the right knee, as well as a claim seeking entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the right knee, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran by his signed statement submitted during his videoconference hearing on March 2013, has withdrawn this appeal on the issue of entitlement to a disability rating in excess of 20 percent for patellofemoral disease and patellar tracking abnormalities of the right knee, as well as the issue of entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the right knee.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these two issues and it is dismissed.

ORDER

The appeal is dismissed.


REMAND

The Veteran stated during his March 2013 videoconference hearing that he receives benefits from the Social Security Administration (SSA), adding that he believed the benefits were awarded for disabilities of his lower limbs and back.  Those records are potentially relevant to the Veteran's claim seeking an increased rating for his service-connected left knee disability; thus, they should be requested and, if available, associated with the claims file.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Review of the evidence indicates that the Veteran was seen by a private doctor who had discussed knee replacement surgery as a treatment option but encouraged the Veteran to lose weight in order to minimize risks associated with the procedure.  Remand is necessary to obtain any outstanding private or VA treatment records to ensure a complete record of the Veteran's treatment of his service-connected left knee disability prior to Board adjudication. 

The Veteran also stated during his March 2013 videoconference hearing that he is no longer employed, and he is now unable to work due to symptoms of his service-connected disabilities.  A claim for TDIU is therefore included with the present appeal.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

A VA examination is required to determine whether the Veteran's service-connected disabilities combine to render him unable to secure or follow a substantially gainful occupation, in light of the Veteran's education, location, work experience and training.  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c) (4); 38 U.S.C.A. § 5103A (d). Friscia v. Brown, 7 Vet. App. 294, 297 (1995);

The Veteran is service-connected for patellofemoral disease and degenerative arthritis of the right knee, as well as degenerative joint disease of the left knee, for a combined rating of 40 percent.  He currently does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board cannot award TDIU on this basis in the first instance because 38 C.F.R. § 4.16(b) requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  If the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented and any evidence received in response to this request should be associated with the claims folder.

2.  Obtain the names and addresses of any private medical care providers who treated the Veteran for his service-connected left knee disability.  After securing the necessary release, obtain these records, including all pertinent treatment records from the Phoenix VAMC from December 2012 to the present.

3.  Contact the Veteran and provide him notice of the information and evidence necessary to establish entitlement to TDIU benefits, together with an opportunity to respond.

4.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of the service-connected left knee disability and the status of his service-connected disabilities.  

Examination findings pertinent to the left knee should be reported to allow for application of VA rating criteria for musculoskeletal disabilities.  Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  All current disorders of the left knee, to include arthritis, should also be clearly reported. 

Following the examination and review of the record, the examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, (patellofemoral disease and degenerative arthritis of the right knee, as well as degenerative joint disease of the left knee) either singly or taken together, render him unable to secure or follow a substantially gainful occupation. 

Detailed rationale is requested for the opinion provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis.

6.  After the above actions and development have been completed, readjudicate the Veteran's claims in light of all the evidence of record.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be provided with a fully responsive Supplement Statement of the Case (SSOC) and afforded an opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


